Case 2:20-cv-10707-CAS-JEM Document 20-2 Filed 11/30/20 Page 1 of 2 Page ID #:111



 1   TARA B. VOSS, CASB No. 261967
     tvoss@peacockpiper.com
 2   SAMANTHA W. MAHONEY, CASB No. 293530
 3   smahoney@peacockpiper.com
     PEACOK PIPER TONG + VOSS
 4   100 W. Broadway, Suite 610
     Long Beach, California 90802
 5   Telephone: (562) 320-8880
 6   Facsimile: (562) 735-3950

 7
 8   Attorneys for Specially Appearing
     Defendant, AMIS KALON, M/V IMO Number
 9   9520807
10
11
12                           UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14
15   WORLD FUEL SERVICES                       )   Case No. 2:20-CV-10707-CAS (JEM)
16   (SINGAPORE) PTE LTD,                      )
                                               )
17                                Plaintiff,   )
                                               )   [PROPOSED] ORDER GRANTING
18                vs.                          )   EX PARTE APPLICATION TO FIX
                                               )   BOND
19   AMIS KALON, M/V IMO Number                )
     9520807, in rem,                          )
20                                                 Complaint filed: November 24, 2020
                                               )
                                Defendant.         Date of Arrest: November 27, 2020
21                                             )
                                               )
22                                             )   RESTRICTED APPEARANCE
                                               )   PURSUANT TO FRCP
23                                                 SUPPLEMENTAL ADMIRALTY
                                               )
24                                             )   RULE E(8)
                                               )
25                                             )

26
27
28         Specially appearing Defendant AMIS KALON, M/V IMO Number 9520807’s


                                               -1-
     4842-7208-4691, v. 1
Case 2:20-cv-10707-CAS-JEM Document 20-2 Filed 11/30/20 Page 2 of 2 Page ID #:112



 1   (the “Vessel”) ex parte Application for an Order Fixing the Bond in Exchange for
 2   Release of the MV AMIS KALON, was submitted to the Court on November 30, 2020.
 3   After receiving and considering the application and Plaintiff WORLD FUEL
 4   SERVICES (SINGAPORE) PTE LTD’s opposition to the application, the Court orders
 5   as follows:
 6         IT IS HEREBY ORDERED THAT the application is granted, and the bond is to
 7   be fixed at $400,000.
 8
 9         IT IS SO ORDERED.

10
11   DATED: _______________, 2020                      _____________________________
                                                       THE HONORABLE CHRISTINA
12                                                     A. SNYDER
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
     4842-7208-4691, v. 1
